Oo oOo ns Oo OO FF YW HB

BS Bb NM NM BR ORD OBR ON ORO OO RO OR
oo ~st OH CO Fe BY Ne S! CO 0 Se SH UH FEF WD NY YF SS

 

 

 

 

 

 

 

 

 

 

 

 

 

f
-—— ENTERED —__ SERVED ON
COUNSEL/PARTIES OF RECORD
NOV 12 Jeg
CLERK US DISTRICT C
DISTRICT OF NEVADA v
Poin
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:14-CR-053-GMN-DJA
Plaintiff, Final Order of Forfeiture
v.
JUKKRIS SUWANSANG,
Defendant.
The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. § 924(d)(1),

(2)(C), (3)(B), and (3)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1) with 28 U.S.C. §
2461(c); 21 U.S.C. § 853(a)(1), (a2), and (p); and 21 U.S.C. § 881(a)(11) with 28 U.S.C. §
2461(c) based upon the plea of guilty by Jukkris Suwansang to the criminal offenses,
forfeiting the property and imposing an in personam criminal forfeiture money judgment set
forth in the Forfeiture Allegations of the Indictment and shown by the United States to have
the requisite nexus to the offenses to which defendant Jukkris Suwansang pled guilty.
Indictment, ECF No. 11; Change of Plea, ECF No. 51; Preliminary Order of Forfeiture,
ECF No. 53.

This Court finds that the United States may amend this order at any time to add
subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Cnm. P. 32.2(b)(2)(C) and 32.2(e).

The in personam criminal forfeiture money judgment amount of $14,570 complies
with Honeycutt v. United States, 137 §. Ct. 1626 (2017).

//f

 
So CO YN OO UO eF BS Ne

BS bo bo BO BRD BO BRD BRD OR OOO eR Re Oe
ao s Oo GT FSF wD NY KH CO BO CO st DO w FPF WwW NH KY S&S

 

 

This Court finds the United States published the notice of forfeiture in accordance
with the law via the official government internet forfeiture site, www.forfeiture.gov,
consecutively from July 25, 2014, through August 23, 2014, notifying all potential third
parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.
61.

This Court finds the United States notified known third parties by personal service or
by regular mail and certified mail return receipt requested of their right to petition the Court.
Notice of Filing Service of Process — Personal Service, ECF No. 85; Notice of Filing Service
of Process — Mailing, ECF No. 86.

On October 17, 2014, and October 21, 2014, the United States Marshals Service
attempted to personally serve Jared Beard with copies of the Amended Preliminary Order of
Forfeiture, the Preliminary Orders of Forfeiture, and the Notice but was unsuccessful.
Notice of Filing Service of Process — Personal Service, ECF No. 85, p. 2-18.

On October 17, 2014, the United States Marshals Service attempted to personally
serve Terry Mitchell with copies of the Amended Preliminary Order of Forfeiture, the
Preliminary Orders of Forfeiture, and the Notice but was unsuccessful, Notice of Filing
Service of Process — Personal Service, ECF No. 85, p. 19-35.

On November 13, 2014, and November 20, 2014, the United States Marshals Service
attempted to personally serve Terry Mitchell with copies of the Amended Preliminary Order|
of Forfeiture, the Preliminary Orders of Forfeiture, and the Notice but was unsuccessful.
Notice of Filing Service of Process — Personal Service, ECF No. 85, p. 36-52.

On December 22, 2014, FBI Special Agent Justin I. Nwadiashi declared that despite
multiple data base checks he was unable to locate Jared Beard or Terry Mitchell. Notice of
Filing Service of Process — Personal Service, ECF No, 85, p. 53-54 and Notice of Filing
Service of Process — Mailing, ECF No. 86, p. 30-31.

On October 16, 2014, the United States Attorney’s Office served Frederick Killion
with copies of the Amended Preliminary Order of Forfeiture, the Preliminary Orders of
/if

 
oO Oo sD UH FF BD BH

BS Mm Ww Hw NB PR HO WH NH K|— KF RFR KF RF RP Re Oe elu
on nN BD OO F&F WH NHN KH Oo OO oO HN HR Uw FSF WH NH KF CS

 

 

Forfeiture, and the Notice through regular and certified mail, return receipt requested.
Notice of Filing Service of Process — Mailing, ECF No. 86, p. 2, 4-22.

On October 16, 2014, the United States Attorney’s Office served Hoa Vanle with
copies of the Amended Preliminary Order of Forfeiture, the Preliminary Orders of
Forfeiture, and the Notice through regular and certified mail, return receipt requested.
Notice of Filing Service of Process — Mailing, ECF No. 86, p. 2, 4-19, 23-25,

On October 16, 2014, the United States Attorney’s Office attempted service on Jared
Beard with copies of the Amended Preliminary Order of Forfeiture, the Preliminary Orders
of Forfeiture, and the Notice through regular and certified mail, return receipt requested but
was unsuccessful. The postal service stated that the mailings were ‘attempted — not known’
and that they were ‘unable to forward’ them. Notice of Filing Service of Process — Mailing,
ECF No. 86, p. 2, 4-19, 26-29,

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States:

1. one (1) Taurus .38 caliber revolver bearing manufacturer’s serial number
LC40499;

2. one (1} Taurus model PT 740 .40 caliber semi-automatic handgun bearing
manufacturer’s serial number SDT94901;

3. one (1) Kel-Tec model PF-9 9 millimeter semi-automatic handgun bearing
manufacturer’s serial number S3Y89;

4. one (l) Smith & Wesson model SD40VE .40 caliber semi-automatic handgun
bearing manufacturer's serial number HED2760;

5. any and all ammunition;

 
Co mom SN DO TA eF & Ne

he bo bo bw HD NH NH HB NYO YY K§|& FSF FHF Fre SF Se Re
aoa 1 oO wm OB He Be SF ODllUlUlUlUCOCClUlUlUMDOULGNTlUMOUlUrlUCU A lUCULeUN DUC

 

 

6. $290.00 in United States Currency; and
7. $2,810.00 in United States Currency
(all of which constitutes property); and

that the United States recover from Jukkris Suwansang the in personam criminal
forfeiture money judgment of $14,570, not to be held jointly and severally liable with any
codefendants, the collected money judgment amount between the codefendants is not to
exceed $14,570, and that the property will not be applied toward the payment of the money
judgment; and

the forfeiture of the money judgment and the property is imposed pursuant to Fed.
R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 924(d)(1), (2)(C),
(3)(B), and (3\(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c);
21 U.S.C. § 853(a)(1), (a)(2), and (p); 21 U.S.C. § 881(a)(11) with 28 U.S.C. § 2461 (c); and
21 U.S.C. § 853(n){7); that the money judgment shall be collected; and that the property and)
the collected amount shall be disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States

Attorney’s Office, Attention Asset Forfeiture Unit.

patep 44V_/2- 2019.

 

HONO LE GLORIA M. NAVARRO
UNIT ATES DISTRICT JUDGE

 
